—In a proceeding pursuant to CPLR article 78, inter alia, to compel the New York State Office of Parks, Recreation and Historic Preservation and Department of Health of New York State to comply with the requirements of PRHPL 14.09 with respect to the proposed construction of a nursing home by the intervenor-respondent St. John’s Riverside Hospital, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Coppola, J.), dated May 19, 1997, which, inter alia, denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with one bill of costs payable to the respondents and the intervenor-respondent appearing separately and filing separate briefs.
Contrary to the petitioner’s contention, the respondents fulfilled their obligations to explore reasonable alternatives and mitigate adverse impacts upon cultural resources by adopting the recommendation of the New York State Office of Parks, Recreation and Historic Preservation (see, PRHPL 14.09; Matter of Cathedral Church of St. John the Divine v Dormitory Auth., 224 AD2d 95, 101; Matter of Ebert v New York State Off. of Parks, Recreation & Historic Preservation, 119 AD2d 62). Accordingly, the petition was properly denied.
To the extent that the petitioner’s remaining contentions are *505properly before us, they are without merit. Thompson, J. P., Santucci, Friedmann and Florio, JJ., concur.